Per Curiam.

As we have previously held in a matter very similar to this, representing others by advising them of their rights and communicating on their behalf to adverse parties about settlements of causes of action constitutes the practice of law. Cincinnati Bar Assn. v. Cromwell (1998), 82 Ohio St.3d 255, 695 N.E.2d 243.
Respondent is hereby enjoined from engaging in any further activities that might constitute the unauthorized practice of law. Cost are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.